   Case 4:20-cv-01736 Document 36 Filed on 03/01/21 in TXSD Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION

                                      )
ANDREW WILLEY,                        )
                                      )
            Plaintiff,                )
                                      )
                                          Case No. 20-CV-1736
      v.                              )
                                      )
THE HARRIS COUNTY DISTRICT            )
ATTORNEY, in her official capacity,   )
                                      )
            Defendant.                )
                                      )
                                      )


  MOTION FOR AN IMMEDIATE RULING ON PENDING MOTION FOR
   PRELIMINARY INJUNCTION OR ALTERNATIVELY TO RECUSE
     Case 4:20-cv-01736 Document 36 Filed on 03/01/21 in TXSD Page 2 of 3




       On May 18, 2020, Plaintiff Andrew Willey moved this Court for a preliminary

injunction against enforcement of Section 38.12(d)(2)(B) of the Texas Penal Code

absent proof that the solicitation forbidden by that section was motivated by

pecuniary gain. (Doc. 2.) On August 3, this Court held a hearing at which it requested

additional information before ruling on the motion. (Doc. 24.) Willey provided that

information. (Doc. 28.) On August 28, Willey averred that if the Court did not rule

soon Willey would suffer further concrete, practical, and irreparable harm. (Doc. 30.)

Defendant, the Harris County District Attorney, did not oppose Willey’s request for

an expedited ruling and did not contest (at any point in the case) his evidence of

irreparable harm. Still, this Court not yet ruled on the motion. Willey re-urges his

request that his motion for a preliminary injunction be granted immediately.1

      Still it appears, from the Court’s failure to rule on Willey’s motion for a

preliminary injunction to date, that the Court has either concluded that Willey has

not stated irreparable harm sufficient to justify the relief that he urgently seeks or

that the Court’s workload is such that it cannot rule on the pending motions within

the time Willey believes is necessary to protect his rights. All Willey asks for now is

a prompt ruling so that he may order his affairs in accordance with the law. Willey

can envision two paths to that ruling, both of which he believes will not significantly

burden the Court’s docket. First, this Court can issue a formal ruling denying Willey’s

preliminary-injunction motion. Willey, of course, objects to the substance of that




      1
          The District Attorney opposes this request.


                                           1
     Case 4:20-cv-01736 Document 36 Filed on 03/01/21 in TXSD Page 3 of 3




denial, but if that is the Court’s decision he asks that the Court formalize it so that

he may seek appellate review. Alternatively, the Court can recuse—for the reasons

raised in Willey’s pending motion to recuse (Doc. 27), for reasons of docket

management, or for no stated reason at all—such that the case will be reassigned to

another judge in this district for prompt resolution.



                                 Respectfully submitted,

                                 /s/ Charles Gerstein
                                 Charles Gerstein
                                 Attorney in Charge
                                 (S.D. Tex. Bar No. 2998395)
                                 Gerstein Harrow LLP
                                 611 Pennsylvania Ave SE, No. 317
                                 Washington, DC 20003
                                 charlie@gerstein-harrow.com
                                 (202) 670-4809

                                 /s/ Nathan Fennell
                                 Nathan Fennell
                                 (S.D. Tex. Bar No. 3547280)
                                 Texas Fair Defense Project
                                 314 E Highland Mall Blvd, Suite 204
                                 Austin, TX 78752
                                 nfennell@fairdefense.org
                                 (512) 637-5220




                                          2
